Citation Nr: 1455138	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  05-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.  
	
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1967, from May 1968 to September 1969, and from February 1975 to February 1978.  Thereafter, he also had periods of active duty for training and inactive duty training as a member of the Army Reserve - National Guard until approximately 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, May 2007, and May 2010 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boise, Idaho.  Specifically, in the December 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist.  In the May 2007 rating decision, the RO decreased the Veteran's disability rating for PTSD from 30 percent disabling to noncompensably disabling effective August 1, 2007.  In the May 2010 rating decision, the RO denied service connection for tinnitus.  

Significantly, in May 2009, the Board reopened the claim for service connection for right carpal tunnel syndrome based on the submission of new and material evidence and remanded this claim for further development.  

Subsequently, by rating decision dated in May 2011, the RO restored the 30 percent rating for the Veteran's PTSD effective August 1, 2007 and denied a rating higher than 30 percent.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, with regard to the Veteran's PTSD claim, during the course of this appeal the Veteran has reported that his PTSD is a factor in his unemployment.  In this regard, the Board notes that, in a February 2012 rating decision (i.e., while the issue of entitlement to an increased rating for his service-connected PTSD was on appeal); the issue of entitlement to a TDIU was denied.  The Board also notes that the Veteran did not initiate an appeal as to this issue.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  Id. at 452-53.  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, the competent medical and competent and credible lay evidence of record demonstrates that his current right carpal tunnel syndrome was incurred during active duty for training.

2.  Resolving the benefit of the doubt in favor of the Veteran, the competent medical and competent and credible lay evidence of record demonstrates that his current tinnitus was incurred during active duty for training. 

3.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and transient suicidal ideations, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  For the entire appeal period, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the right carpal tunnel syndrome and tinnitus issues, the Board's decision represents a complete grant of the benefits sought on appeal with regard to these claims.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary. 

With regard to the PTSD issue, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the May 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

In a May 2008 letter, after the December 2007 rating decision on appeal was issued, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  Therefore, the Veteran has received all required VCAA notice concerning this claim. Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran has been provided with VA examinations in September 2006, July 2010, and January 2012 in order to adjudicate his increased rating claim. Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

As indicated previously, the Board remanded this case in May 2009 for further development.  However, this remand only pertained to the right carpal tunnel syndrome issue and not the PTSD issue.  As such, there is no need to discuss compliance with the prior remand as it pertains to the PTSD issue.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426 (1994); (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.
	
II. Service Connection Issues

The Veteran seeks service connection for right carpal tunnel syndrome and tinnitus. Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002). 

The Board observes that the Veteran has periods of service in the Idaho National Guard, to include active duty, active duty for training, and inactive duty training.  The term "active military service" includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

1. 
Right carpal tunnel syndrome

The Veteran has proffered two separate for theories for his claim of service connection for right carpal tunnel syndrome.  First, that it is secondary to a July 1969 crush injury of the right hand, which later resulted in an amputation of the distal portion of his right 5th finger.  Significantly, he has been granted service connection for amputation of the distal portion of the right 5th finger resulting from his confirmed crush injury in 1969 during active military service. 

Alternatively, the Veteran contends he fractured both of his wrists while on active duty for training in May 1990 and, subsequently developed bilateral carpal tunnel syndrome due to these injuries.  Military orders submitted by him confirm he was on active duty for training the first two weeks in May 1990.  Private medical treatment records confirm that later the same month, he sought private treatment for left wrist pain.  A history of a wrist injury two weeks prior was noted.  An avulsion fracture of a carpal bone in the left wrist was confirmed, and his wrist was placed in a splint.  However, these records are negative for an injury to the right wrist.  Significantly, the Veteran has been granted service connection for residuals of a left wrist fracture as well as left carpal tunnel syndrome.  However, both the Veteran and his wife contend that the May 1990 injury included his right wrist.  Specifically, in a December 2006 written statement, the Veteran's wife, a registered nurse, alleged that upon return home from active duty for training in May 1990, the Veteran's bilateral wrists were swollen and painful.   

With regard to the theory that his right carpal tunnel syndrome is related to his service-connected right 5th finger disorder, on VA examination in March 2005, the Veteran was noted to have significant neurological findings of the right hand, including pain characterized as "7/10", a constant cold feeling in the hand, and marked right hand weakness, even though the Veteran was right-handed.  The examiner speculated that in the 1969 accident, the Veteran "had more injury than the amputated finger."  Such disability was "more likely than not related to his service-connected injury."  In another April 2005 VA examination, the same VA examiner further stated the Veteran was unable to touch his right little finger with his right thumb, make a tight fist, or close his fingers to the distal palmar crease, "but this is related to his other [unspecified] injury."  The final assessment was of "continued significant symptoms related to the crush injury and amputation of this right little finger." However, the Veteran was seen by another VA examiner in February 2006, at which time probable bilateral carpal tunnel syndrome was diagnosed.  This examiner noted that carpal tunnel syndrome was not diagnosed until approximately 1997, many years after the 1969 accident, and concluded the Veteran's "current symptoms are probably not due to the accident" in service.  

In the May 2009 remand, the Board noted that the 2005 and 2006 VA examination reports conflicted without one another regarding the etiology of any neurological disability of the Veteran's right hand and wrist, and a medical opinion reconciling these reports was warranted.  Such a medical opinion was obtained in August 2009.  Notably, the August 2009 VA examiner noted the Veteran's history of fracturing both wrists during active duty for training in 1990.  It was noted that the wrists were put in a cast for about two months and, thereafter, the Veteran had physical therapy done.  Since that time, the Veteran reported that both of his hands would "go to sleep" from time to time.  He could not type or write for more than 5 minutes without stopping because the fingers went numb.  He also reported that he dropped objects easily and had poor dexterity of the fingers of both hands since that time.  Upon physical examination, the examiner diagnosed bilateral carpal tunnel syndrome, and noted that this was worse on the right than left.  The examiner also opined that it was at least as likely as not (50/50 probability) that the Veteran's right carpal tunnel syndrome was caused by or a result of "1. Crush injury of the right hand and traumatic amputation of the right 5th finger.  2.  Bilateral wrist fractures."  The examiner noted that a crush injury to the right hand, traumatic amputation of the right 5th finger and bilateral wrist fractures were documented in the Veteran's medical record.  Furthermore, clinical examination was consistent with bilateral carpal tunnel syndrome.  The examiner wrote that, based on review of the records and clinical findings, the bilateral carpal tunnel syndrome was at least as likely as not due to the bilateral wrist fractures.  However, the examiner wrote that the right carpal tunnel syndrome was not due to the crush injury to the right hand or the amputated right 5th finger since such event was unlikely to cause symptoms bilaterally.

After considering the totality of the record, the Board finds the evidence sufficient to warrant the award of service connection for right carpal tunnel syndrome.  Significantly, while the February 2006 VA examiner opined that the Veteran's right carpal tunnel syndrome was not related to his active service, both the March and April 2005 VA examiners opined that the neurological difficulties in the Veteran's right hand were related to his July 1969 in-service crush injury.  Also, while the May 1990 records following active duty training only show a fracture of the left wrist, the Veteran and his wife have made competent and credible assertions that the May 1990 injury during active duty for training included the right wrist and, on VA medical examination, the August 2009 VA examiner indicated the Veteran's current right carpal tunnel syndrome was related to 1990 bilateral wrist fractures sustained during active duty for training.  Therefore, service connection for right carpal tunnel syndrome is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      2.  Tinnitus

The Veteran submitted a claim for service connection for tinnitus in November 2009.  In a December 2009 statement, he wrote that his tinnitus was due to his active service in Vietnam during which he operated a .50 caliber machine gun and worked as a demolition specialist without the use of hearing protection.  In connection with this claim, the Veteran was afforded a VA audiological examination in April 2010.  During this examination, the Veteran reported constant bilateral tinnitus with an onset in 1969.  Upon examination of the Veteran, the examiner found mild high frequency hearing loss of the right ear and mild high frequency hearing loss for the left ear.  The examiner noted that there were no complaints of tinnitus during the Veteran's active service and that all hearing tests during his periods of active service were within normal limits for VA purposes.  The examiner, however, did note a shift in hearing evident on an audiological examination in March 1996 during the Veteran's civilian work with the Reserves.  The examiner noted that the Veteran's hearing had seemed to progress since that time and wrote that the Veteran's current tinnitus was most likely associated with those post-service shifts in hearing.  Therefore, the examiner opined that the Veteran's current tinnitus was less likely as not related to his active duty service.  

Subsequently, the Veteran submitted a claim for service connection for bilateral hearing loss and he was afforded another VA audiological examination in January 2012.  This examiner reviewed the claims file and noted that the Veteran's hearing was within normal limits by pure tone audiometry throughout his military career (active duty and active duty for training) until 1996 when a mild high frequency hearing loss was documented in both ears.  According to the examiner, this represented a significant shift in hearing sensitivity compared to his previous hearing tests.  During that same time period, the Veteran did not have occupational or recreational noise exposure.  Therefore, the examiner opined that the Veteran's hearing loss was as likely as not related to his inactive duty training.  The examiner also opined that the Veteran's tinnitus was as likely as not related to either his active duty or inactive duty training.  Significantly, by rating decision dated in February 2012, the RO granted service connection for bilateral hearing loss based on the January 2012 VA examiner's opinion.   

Based on the evidence of record, the Board finds that the Veteran was likely exposed to loud noise during his Reserve service in 1996.  The Veteran did not report extensive exposure to loud occupational or recreational noise.  His Reserves examination records indicate he first had bilateral hearing loss for VA disability purposes in March 1996.  The April 2010 VA examiner opined that the Veteran's tinnitus was more likely due to noise exposure following active duty, but did not consider the Veteran's active and inactive duty for training after 1978.  Thus, the VA opinion is not probative.  In the January 2012 opinion, the VA audiologist found that it was at least as likely as not that the onset of the Veteran's hearing loss and tinnitus were related to his inactive duty training while he was in the Reserves.  As the VA audiologist provided a rationale for the opinion, the Board finds it to be probative.  The January 2012 VA audiologist's finding that it was at least as likely as not that the onset of the Veteran's tinnitus is related to service is more probative and persuasive than the negative nexus opinion of April 2010.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a finding that the Veteran's tinnitus were incurred during a period of inactive duty training. Accordingly, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

III. Increased Rating Issue

The Veteran is current in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Additionally, he alleges that his PTSD symptomatology renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD.

Historically, the Veteran's claim for service connection for PTSD was granted in a September 1997 rating decision and an initial 30 percent rating was assigned, effective November 30, 1994.  This 30 percent rating was continued by rating decision dated in January 2004.  Thereafter, VA received the Veteran's current claim for an increased rating for PTSD in April 2005.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Evidence relevant to the severity of the Veteran's PTSD since the April 2005 claim for an increase includes VA psychiatric examination reports dated in September 2006, July 2010, and January 2012.  

During the September 2006 VA examination it was noted that the Veteran was married and had a Bachelor's of Science (BA) in chemical engineering as well as a Masters of Social Work (MSW).  The Veteran was casually dressed, neatly groomed, and friendly/cooperative during the examination.  He was moderately guarded and often produced rather brief and vague responses.  Thought processes were logical and relevant and there were no signs of delusional content.  Speech, eye contact, and behavior were within normal limits.  His affect was mildly constricted and he appeared capable of maintaining his personal hygiene and other basic activities of daily living.  He denied any mental health counseling, use of psychotropic medication, or hospitalization, since a previous 2003 VA examination.  

The Veteran denied any episodes of violence, legal problems, or educational accomplishments since his last examination.  He reported giving up his private practice in social work and being unemployed since 2003.  However, the examiner noted a June 2006 private report wherein the Veteran reported that he was currently employed as a veteran's counselor and that "He is less able to manage the day-to-day affairs of his business and recently has transferred all business management functions to his wife as well as reduced his work hours to only 15-20 hours per week."  Thus, the September 2006 VA examiner wrote that the Veteran's work history since a 2003 VA examination was uncertain due to conflicting reports.

The Veteran lived with his wife and reported that she had threatened to leave him due to frustration with his inactivity.  The Veteran's wife, worked long hours as a nurse practitioner and often did not get home until 7:00 or 8:00 PM. He indicated that she managed their money and did most of the household chores.

While the Veteran had a mother and sister, he reported never being emotionally close to them,  only talking to them once a month when they call.  He denied having any close friends or regular contact with people outside his family.  However, the September 2006 VA examiner noted a June 2006 private report wherein the Veteran reported that he "continues to work with Veterans groups through the American Legion and finds his association with other Veterans to be very supportive and helpful to him.  Thus, the September 2006 VA examiner found that the Veteran's level of social interaction/contact was uncertain due to conflicting, reports.

The Veteran reported arising at 3:00 AM, drinking coffee, and then taking his dog for a walk.  He reported that his dog was his best friend.  He indicated part of his day is spent working on projects around his 10-acre farm, but he then corrected this by saying his physical limitations and pain prevented him from working more than 20 minutes.  The remainder of the day was reportedly spent watching television.  The Veteran reported that he once enjoyed hunting and fishing but that physical limitations and pain have eliminated all recreational activities.

The Veteran reported seeing people walking around in his house and hearing strange noises outside at night, but finding no one when he investigated.  He reported compulsively rearranging things in the kitchen until his wife strongly objected.  Depression was reportedly constant with little variation in intensity.  Thoughts of suicide and homicide had reportedly arisen, but he denied having any intent to act on them.  

He reported feeling tense and agitated when exposed to news about the Iraq war and often using physical activity to work off the stress.  Descriptions appeared to reflect anxiety reactions rather than panic attacks.  Memory functioning had reportedly been declining during the last four to five years.  He noted that he often could not keep track of what he was doing, recall recent events, or remember much of his childhood.

The veteran went to bed around 8:00 PM and watched television until falling asleep around midnight.  He reported having nightly distressing dreams, usually involving combat scenes.  Pain or sweating often awakened him at night.  The examiner noted that the Veteran's medical record indicated that sleep apnea has been suspected but not verified by a sleep study.  The Veteran reported "cat napping" during the day while watching television.

The Veteran reported abusing alcohol for a few years after discharge but quitting on his own after developing stomach problems.  The record also indicated past addiction to prescribed pain medication.  The Veteran denied any problems with substance abuse, gambling, or excessive spending since the 2003 examination.  Impulse control appeared to be fair overall.

The Veteran reported experiencing daily intrusive combat memories and nightly combat dreams.  Anger and frustration at the government about the senseless loss of life in Vietnam was the primary emotion triggered by memories of combat.  He reported experiencing nightly flashbacks of combat scenes.  He reported avoiding thoughts, feelings, conversations, and activities that reminded him of combat.  He also reported having no memory of some traumatic events but later learning the details from others who were there with him.  He maintained a range of interests but reported that physical limitations and pain prevented participation.  He reported feeling estranged from others and avoiding contact by spending his days alone at home.  Range of affect appeared mildly to moderately constricted.  He denied having any plans or goals for the future and reported that he did not expect to live much beyond age 60.

The Veteran reported experiencing disturbed sleep, constant irritability, impaired concentration, and hypervigilance.  Specifically, he reported avoiding oriental restaurants and sitting with his back to the wall when eating out.  Loud or unusual noises and someone approaching from the rear caused him to startle.  He denied any significant periods of remission from these symptoms.

The September 2006 VA examiner wrote that accurate diagnosis was very difficult due to the exaggeration of symptoms, inconsistent information reports, and evasiveness regarding relevant information as noted on the current and past VA psychiatric examinations.  The repeated failure to provide accurate psychological test data further undermined the diagnostic process.  Childhood issues, hereditary factors, possible sleep apnea, and non- military traumas such as the death of the Veteran's daughter in 2002 likely underlied some of the Veteran's current symptoms, but the lack of comprehensive reliable information, made the diagnosis speculative.

A DSM-IV diagnosis of PTSD, by history, was continued.  The September 2006 VA examiner noted that the absence of valid psychological test data and reliable historical information precludes accurate assessment of current PTSD symptom intensity, definitive diagnosis of other probable DSM-IV disorders, or delineation of symptoms secondary to PTSD versus other disorders.  Thus, the examiner wrote that it was not possible to determine if PTSD symptoms have changed since the 2003 VA psychiatric examination.  The examiner assigned a "rather speculative current" GAF score of 60.  

During the July 2010 VA examination, the Veteran reported that he was waiting to get into the Seattle PTSD clinic to treat his PTSD and also stated that his "treatment" was helping other veterans as a counselor.  He had not participated in counseling more recently because he lived in a rural area and would need to travel quite a distance to do this. sleep disturbance (likely due to PTSD and non-PTSD symptoms such as pain), taking melatonin for the past 5-6 years.  He did not want to take prescription medications because he operated a tractor, etc. on his personal farm.  With regard to educational accomplishments, the Veteran reported that he was taking CEUs (continuing education units) which were required to maintain his social work license.  There was no change in his martial or family relationships.  Specifically, the Veteran reported that the relationship with his wife was "good."  She was supportive.  He lived on a farm and was fairly isolated.  His friends were other veterans that he saw when he went to town (church, grocery store, etc.).  Otherwise he had no regular contact with other people.  He worked on his property (10 acres to take care of) and went to church occasionally.  His wife works in Lewiston and he occasionally took her to work and would run errands while she was at work.  She worked one day per week at a counseling center (medication management).

On psychiatric examination, the Veteran was clean and neatly groomed.  Psychomotor activity and speech were unremarkable and the Veteran's attitude toward the examiner was cooperative.  Affect was appropriate and his attention was intact.  He was oriented to person, time and place.  Thought process and content were unremarkable and there were no delusions.  With regard to judgment, it was noted that the Veteran understood the outcome of his behavior.  He was of average intelligence and understood that he had a problem.  The Veteran reportedly experienced sleep impairment for which he took Melatonin.  He reportedly had lots of physical aches and pains, particularly back pain.  He reported that he fell asleep by 9:00 or 10:00 pm but by 1:00 or 2:00 am he would be awake and could not fall back asleep.  He stated "I relive a lot of things that happen 40 years ago in combat."  He had never tried sleep medications because he did not want to be woozy in the morning.  The Veteran denied hallucinations and there was no inappropriate behavior.  He interpreted proverbs appropriately and there was no obsessive/ritualistic behavior.  There were no panic attacks and no homicidal thoughts.  While the Veteran did report transient suicidal thoughts, he denied plans or intent.  Specifically, the Veteran reported that sometimes he thought it would be easier to just drive off of a cliff but thoughts of his wife and grandchildren kept him from considering this.  There was good impulse control and no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  The Veteran's memory was reportedly "mildly impaired."  Specifically, his memory of time lines is poor.  For example, the Veteran was off by one year when asked about the date of his last VA psychiatric examination (the Veteran stated that the examination was "about one year ago" when it was really in 2006).  The examiner noted that this problem was noted in other examinations and may have been misinterpreted as evidence of the Veteran being less than candid/truthful.  The Veteran also tended to give vague/general answers and this appeared to be related to the same issue.

The Veteran reported that he was currently self-employed on a part-time basis.  Specifically, the Veteran reported that he had continued seeing one client and doing DUI (driving under the influence) evaluations on an intermittent basis.  Specifically, the Veteran stated, "I just have problems working with other people, problems with anger, problems with concentration, I get pissed off with people and don't like what I'm doing so I just move on, in the last 10 years I probably had 15 jobs."  The jobs have mostly been part time.  He graduated in 1997, worked six months to pay off his student loans, then worked in Alaska for 2 years (1998 to 2000) - full time employment.  Then he worked in Hawaii 2000- 2001 (full time employment).  Then his daughter died from cancer and so he came back to this area.  He stated, "It's all been a blur since then."  He currently worked part time on his own.  The examiner diagnosed PTSD and assigned a GAF of 55.  The examiner specifically noted that the Veteran had an impairment in social and occupational functioning due to PTSD and depressive disorder.  

The examiner wrote that the Veteran was working part-time (16 hours per month) and that, in 2006, he was working about 30 to 40 hours per week.  He had contracts with the VA and other places for counseling in rural North Idaho but had difficulty with low frustration tolerance in employment situations.  The examiner wrote that given the Veteran's chronicity of symptoms, his prognosis was guarded.  

During the January 2012 VA examination, diagnoses of PTSD and major depressive disorder were continued and the examiner assigned a GAF score of 58.  The examiner wrote that the GAF score reflected moderate symptoms of depression and PTSD as well as some difficulty in social and occupational functioning.  

The examiner wrote that it was possible to differentiate what symptoms are attributable to each of the Veteran's diagnoses.  Specifically, the intrusive memories, nightmares, flashbacks, physiological/emotional reactions to reminders of the trauma; avoidance of thoughts, feelings, situations, and/or activities; inability to remember important parts of the traumatic experience; emotional numbing; sense of foreshortened future; hypervigilance, and exaggerated startled responses were symptoms of PTSD.  Sadness/crying, feelings of guilt/worthlessness, low energy, restlessness, impaired appetite, & diminished sexual interest were symptoms of depression.  Impaired sleep, social withdrawal, loss of interest in normal/pleasurable activities, concentration difficulty, and anger and irritability were symptoms common to both depression and PTSD.  

The examiner wrote that the following best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses:  "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner that it was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by each mental disorder as symptoms of both the Veteran's PTSD and depression contributed to his social and occupational impairment.  

The Veteran remained married to his second wife who worked as a psychiatric nurse practitioner.  They continued to live on his 10-acre farm in Grangeville, Idaho where he moved after his father died so he and his wife could help care for his mother.  The Veteran reported that his sister "gets paid to take care of" his mother, but "she doesn't do anything so I have to.  Then they don't like the way I do it" so his relationship with both of them was tense.  He reported his relationships with his two youngest stepsons was okay, "but they're busy with their own families."  His biological son had just divorced and moved into the basement of the Veteran's house earlier this week.  The Veteran reported, "My grandson spends every other week with him.  So when he comes at least there will be one person there who likes me."

The Veteran reported that his relationship with his wife was "rocky."  The examiner noted that previous examination reports noted that she had become impatient with his inactivity.)  His wife worked part-time as a psychiatric nurse practitioner.  She recently obtained a contract to work at the prison near Boise.  They have parked their fifth-wheel in Boise where she stays during the week.  The Veteran drove from Grangeville to Boise on Thursdays to pick her up and brings her back to Boise on Sundays.  He acknowledged that he felt lonely and isolated with her away so much of the time.

The Veteran worked as an officer for the local chapter of the American Legion.  He was born and raised in the area, so he "knows everybody" where he occasionally attends church.  He reported that he sometimes has coffee with veterans who were former clients if they need to talk.  There is much they needs to be done around his farm, but he reported he cannot get motivated to do anything, so his days consist mostly of watching television and hanging out with grandkids when they are available.  

The Veteran continued to hold an Idaho license as a Licensed Clinical Social Worker.  He reported that he used to have contracts with the Boise and Walla Walla VAs to counsel veterans.  He reported that one of his patients "with Borderline Personality Disorder" complained to a Boise VA psychiatrist that the Veteran "didn't have any boundaries" and the VA psychiatrist "cancelled my contract without even talking to me."  More recently the Walla Walla contract was cancelled.  As a result, he no longer was able to provide counseling services to the veteran population in the area.  He was not a contracted provider for Medicare or Medicaid.  He presently had a very limited private practice doing DUI evaluations, drug and alcohol counseling, and family counseling.

The Veteran continued to report that he received only two to three hours of sleep nightly, stating that nightmares awake him every night and he cannot return to sleep.  As a result, he felt "tired all the time."  He had declined prescription medications for symptoms of PTSD, depression, and sleep difficulty.  He reported that he used Melatonin to assist with sleep.

Since his previous VA psychiatric examination, the Veteran had attended three outpatient mental health appointments--one to request admission to inpatient treatment at Puget Sound VANC, and two follow-up appointments after discharge from that treatment.  He reported at the January 2012 VA examination, "I didn't want to go, but I went because I needed treatment for PTSD to get my money [compensation] back."  (His service-connection rating for PTSD had been reduced from 30 percent disabling to 0 percent disabling after his VA psychiatric examination in September 2006.  It was reinstated to 30 percent after the July 2010 VA psychiatric examination.  The consultation note documenting the Veteran's request for inpatient treatment stated, "Pt. appeared anxious and a bit down/depressed.  Pt. reports that his PTSD is increasing significantly.  He is experiencing nightmares related to his trauma of being trapped between trucks, sleep and insomnia problems, anger/irritability and intrusive thoughts."  The note did not document the severity of his symptoms, nor did it contain a GAF rating.  

The Veteran was admitted to the inpatient treatment on February 14, 2011 and discharged on March 1, 2011. (On February 16th he requested a discharge no later than March 2nd because he needed "to be back at work by March 3.")  The chief complaint listed at admission to the program was, "I want to see what it's all about . . . maybe get some help myself . . . He identified anger/irritability as his most difficult problem, as he feels he gets upset at little things like problems on ranch . . . is somewhat ambivalent about engagement on admission.  Aversive to medications . . . suspect patient will be slow to engage."  He was diagnosed with PTSD and Depression NOS with a GAF of 35, indicating major impairment in four to six areas of functioning, although details to support that level of impairment are not contained in the admission note.  GAF of 58 was noted at discharge reflecting moderate symptoms or moderate functional impairment.  Discharge note stated, "Patient noted that goals included learning skills to help him in counseling other patients.  PCL-M on admit was 69 Patient initially highly resistant to starting any medication for anxiety or depression, despite strong symptoms, out of concern for perceived side effects (some of which are not commonly associated with SSRIs, e.g., dizziness, drowsiness).  Though he said he was amenable to trial of trazodone for sleep symptoms, he did not request this medication pm when ordered.  Though poor sleep is a chronic problem for him, he slept well on the unit bc, as he put it, 'It's safe here,' with benadryl qhs which was also helping w/ patient's rash.  No severe re-intrusive thoughts . . . Patient was productive in milieu and ultimately felt that program was beneficial for helping him recognize benefit of therapy and help integrate with outpatient f/u.  He was, for first time, interested in seeing outpatient provider on regular basis by discharge. Discharge PCL-M on 2/28/11 was 60."

Despite his stated interest in seeing an outpatient provider on a regular basis, the January 2012 VA examiner noted that the Veteran had been seen for outpatient mental health appointments only twice since his inpatient treatment.  Note from his one-week follow-up on Mar 9, 2011 stated, "Pt. appeared to be less anxious and emotionally distressed.  He credits a large portion of what he found helpful to his association with fellow veterans and their ability to support and encourage one another.  Pt. said that he feels renewed and ready to continue his own counseling support of veterans in the Grangeville and Kamiah areas."

A note from an appointment in April 2011 stated, "Pt. feels he can benefit with monthly counseling social work follow-up. Also, he is willing to consider more intensive therapy for his PTSD, including Prolonged Exposure Therapy.  He agreed to see Dr John Hughes, WWVAMC Clinical Psychologist for PT counseling follow-up.  Pt. agreed to consider an appointment with Dr. Hughes from 6 weeks to 2 months out due to some commitments he has planned.  Is also willing to consider Fee Basis Counseling for veterans in his area through the VAMC."  The Veteran, however, had not engaged in any subsequent mental health treatment, reporting at the January 2012 examination that the distance from Grangeville to Walla Walla (6-hour round trip) prohibited him from engaging in treatment there.

The Veteran reported that both his father and his son (who was in the Navy) had (have) PTSD.  Later, he reported that his son's claim for service-connected PTSD was denied so it was unclear whether family history is positive for PTSD.  Family history is positive for depression.

On psychiatric examination it was noted that the Veteran was oriented to person, place, time, and situation, dressed casually and adequately groomed.  Manner was distant and guarded; eye contact was fair; speech volume, rate, and tone were within normal limits.  Mood was dysphoric; affect was constricted.  Thought process was logical and non-tangential; thought content was responsive without delusions, paranoia, or symptoms of psychosis.  Passive suicidal ideations without plan or intent were expressed.  No homicidal ideations were present.

The Veteran's response patterns indicated that he attended appropriately to item content and responded in a consistent fashion to items that were similar to each other.  There is no indication that he was motivated to portray a more negative impression than the clinical picture would warrant.  Ten of twelve PTSD indicators were positive.  The Veteran's clinical profile was marked by significant elevations across several scales, indicating distress and impaired functioning associated with significant depressive experience; preoccupation with physical functioning, health matters, and somatic symptoms; and recurrent episodes of anxiety related to disturbing traumatic events from the past.  His self-description indicated significant suspiciousness and hostility in his relations with others and he appears to harbor strong feelings of resentment as a result of perceived slights and insults.  He was likely to manifest fairly rapid and extreme mood swings, particularly episodes of poorly controlled anger.	

The Veteran denied any behavioral, disciplinary, or legal issues or incidents since his previous September 2006 VA examination and also reported that he drank very little alcohol and did not use illicit drugs.
	
Significantly, the examiner noted that the Veteran's PTSD resulted in the following symptoms: depressed mood, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.  There was no evidence of anxiety; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss of names of close relatives, own occupation or own name; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in through processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance or minimal personal hygiene; and disorientation to time or place.  

The examiner wrote that the Veteran's work status had not significantly changed since his previous VA psychiatric examination in July 2010.  He reported that he had had a great deal of trouble keeping jobs due to issues with authority,  He had had his own private clinical practice, however, since moving to Idaho a decade earlier.  In his role as a Licensed Clinical Social Worker, he continued to see a small number of clients in his private practice as he was doing in July 2010.  Although he did not see many clients, the reduced number of clients was a result of the Boise and Walla Walla VAMCs cancelling their contracts for services, rather than a result of increased functional impairment on his part.  In April 2011, he reported to his mental health provider that he was "willing to consider Fee Basis Counseling for veterans in his area through the VAMC."  The examiner concluded that the Veteran's PTSD symptoms did not prevent him from obtaining and maintaining substantially gainful employment.  

Also of record is a June 2006 private psychiatric examination report signed by Dr. J.E.B. (referred to above by the September 2006 VA examiner).  During this examination, Dr. J.E.B. noted a history of diagnoses of PTSD and Major Depression and concurred with these diagnoses.  Dr. J.E.B. wrote that the Veteran's symptoms were worsening with multiple ongoing stressors. The ongoing Iraqi War had resulted in increased hyper-vigilance marked by irritability; sleep dysfunction, increased anxiety and panic attacks associated with watching the news.  He reported an increased inability to handle day-to-day activities.  He was less able to manage the day-to-day affairs of his business and recently had transferred all business management functions to his wife as well as reduced his work hours to only about 15-20 hours per week.  He was unsure how much longer he could continue to work even on a reduced schedule.  He isolated himself and tends to avoid social situations. 

In addition to a clinical interview, Dr. J.E.B. reviewed the Veteran's most recent CAPS (a measure of PTSD) with a score of 134 indicating a high level of symptoms.  He scored 53 on the BECK, Depression Inventory also supporting continued diagnosis of Major Depression.  The Veteran admitted to daily thoughts of suicide but denied any active plan.  He had made no prior suicide attempts.  It was getting more difficult for him to work with other veterans with PTSD as the Veteran stated: "The more I work with PTSD, the harder it is for me to deal with my own issues."  Dr. J.E.B. assigned a GAF of 45.  

Also of record are several statements from the Veteran's wife who, as above, is also a registered nurse.  In a December 2006 statement the Veteran's wife wrote that the Veteran's PTSD had resulted in sleep dysfunction; impaired ability to work and sustain employment and interpersonal relationships; depression, suicidal ideation and low self-esteem; inability to concentrate and focus; low frustration tolerance; and anger.  

Following a review of the relevant evidence of record, which includes VA treatment records dated through December 2013, the Veteran's own statements along those of his wife, the June 2006 private psychiatric report from Dr. J.E.B., and the VA examination reports dated in September 2006, July 2010, and January 2012, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD. In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and transient suicidal ideations, and, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, and transient suicidal ideations, are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment was consistently found to be intact while his insight was consistently found to be present, intact, or good. Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical.  While the Veteran's affect has been variously described as mildly to moderately constricted, it has not been noted to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks.  Specifically, the September 2006 VA examiner wrote that while the Veteran reported that he experienced panic attacks, the descriptions of these "attacks" appeared to reflect anxiety reactions rather than panic attacks. While the Veteran was noted to have "mildly impaired" memory in September 2010, the January 2012 VA examiner wrote that there was no evidence of "mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; or memory loss of names of close relatives, own occupation or own name."  There is also no evidence that he has difficulty in understanding complex commands.  The Board notes that, while the Veteran reported transient suicidal ideation in July 2010 and January 2012, he denied plans or intent.

Furthermore, the Veteran reported has been married to his second wife for over 30 years, suggesting that he is able to maintain a social relationship.  Although he reported having no relationships outside of his house during the September 2006 VA examination, however, as noted by the September 2006 VA examiner, a June 2006 private report wherein the Veteran reported that he "continues to work with Veterans groups through the American Legion and finds his association with other Veterans to be very supportive and helpful to him."  More recently, during the January 2012 VA examination the Veteran reported that he worked as an officer for the local chapter of the American Legion, "knows everybody" in his town, occasionally attends church, and sometimes has coffee with veterans who were former clients if they need to talk.  

Furthermore, while the record establishes that the Veteran has not worked full-time since 2003, he has worked on a part-time basis since 2003 and the January 2012 VA examiner concluded that the Veteran's PTSD symptoms did not prevent him from obtaining and maintaining substantially gainful employment.  Therefore, the Board finds that the Veteran's PTSD symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances, suicidal ideations and difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during the period under consideration are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

Additionally, the Board notes that the Veteran was assigned GAF scores of 45 in June 2006, 60 in September 2006, 55 in July 2010, and 58 in January 20120.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few ... severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting moderate to serious symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  While a GAF score of 45 represents serious symptoms or any serious impairment in social, occupational or school functioning, the Board notes that the mental status examination conducted just three months later shows a GAF of 60.  Thus, this period details only moderate symptoms indicative of a 30 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to PTSD, the Veteran is in receipt of service connection for residual scar from amputation, distal portion, right 5th finger; left wrist fracture; left carpal tunnel syndrome; and bilateral hearing loss.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased rating for PTSD is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disability of PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.	


ORDER

Service connection for right carpal tunnel syndrome is granted.  
	
Service connection for tinnitus is granted.  

A rating in excess of 30 percent for PTSD is denied.  


REMAND

The Veteran currently has a combined 50 percent schedular rating for his service-connected disabilities.  This combined rating does not meet the schedular criteria for an award of a TDIU.  However, as the Board has now granted service connection for right carpal tunnel syndrome and tinnitus, the RO must assign a rating for these newly service-connected disabilities.  Thus, with the assignment of the new ratings, it is possible that the Veteran's service-connected disabilities will meet the schedular TDIU criteria.  Also, more generally, the RO has not yet considered the Veteran's right carpal tunnel syndrome and tinnitus when determining the functional impairment caused solely by the service-connected disabilities.  Thus, as right carpal tunnel syndrome and tinnitus are now service connected, the RO must undertake this consideration in the first instance, to avoid any potential prejudice.  Accordingly, the case must be remanded for the RO/AMC to assign a rating to the newly service-connected right carpal tunnel syndrome and tinnitus and to readjudicate the claim for a TDIU, in light of these newly service-connected disabilities.

On remand, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should assign an appropriate disability rating to the Veteran's service-connected right carpal tunnel syndrome and tinnitus.  (If necessary, the RO/AMC should afford the Veteran a current VA examination prior to assigning the ratings).

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

3. The RO/AMC should then readjudicate the claim for a TDIU.  In so doing, the RO/AMC should specifically consider whether referral for an extraschedular evaluation is appropriate.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


